Citation Nr: 0507857	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of 
epididymitis, to include sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION


The appellant had active military service from March 1962 to 
March 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the VA RO in 
Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that although additional delay is 
regrettable, further development is
necessary prior to appellate review.

The veteran essentially contends that he has current 
residuals of epididymitis, including sterility.  Service 
medical records reflect that he was treated for a 
genitourinary infection and was hospitalized for 
epididymitis.  

In October 2003, the RO requested a genitourinary 
compensation examination to determine the etiology of any 
current epididymitis.  It does not appear that this 
examination was conducted.  The Board finds that such an 
examination is necessary to make a decision on this claim.  
38 U.S.C.A. § 5103A (d) (West 2002).  The RO should schedule 
the veteran for a VA examination to determine whether he has 
any current residuals of in-service epididymitis.

Moreover, the Board notes that that there is a January 2003 
VA urology outpatient note in the claims file.  It appears 
that this note is incomplete and that there may be additional 
pages.  The RO should attempt to obtain a complete copy of 
this note.
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim). 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should attempt to obtain a 
complete copy of the January 2003 VA 
urology outpatient consultation note, and 
any other pertinent VA treatment records 
dated since January 2003.

2.  The RO should schedule the veteran 
for a VA examination by genitourinary 
specialist to determine whether the 
veteran has any current residuals, to 
include sterility, resulting from the 
inservice genitourinary infection.  The 
examiner should review the claims folder 
and the examination report should reflect 
that this was done.  All tests deemed 
necessary should be performed.  It is 
requested that the examiner a detailed 
history from the veteran concerning his 
reported sterility.

The examiner is asked to opine as to 
whether it is as likely as not (50 
percent) that any current genitourinary 
disorder, to include sterility, is 
related to in-service genitourinary 
infections and/or epididymitis.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  The RO should then re-adjudicate the 
claim for service connection for 
residuals of epididymitis.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




